Exhibit 10.2
 
 
 
AMENDMENT NO. 1
TO
CONVERTIBLE PROMISSORY NOTE


This Amendment No. 1 to the Convertible Promissory Note (this "Amendment") is
executed as of April 23, 2013, by FIRST COLOMBIA GOLD CORP., a
Nevada  corporation (the “Maker”); and ASHER ENTERPRISES, INC., a Delaware
corporation, or its assigns ("Holder") to amend the Convertible Promissory Note
dated December 18, 2012 among those parties (the "Note").


The Maker and the Holder desire to amend the Note and further agree as follows:


1.           Capitalized Terms.  Except as expressly provided in this Amendment,
all capitalized terms used in this Amendment have meanings ascribed to them in
the Note and those definitions are incorporated by reference into this Note.


2.           Section 1.1 of the Note shall be deleted and the following shall be
substituted therefor:
 
“Conversion Rights.


The Holder shall have the right from time to time, and at any time during the
period beginning on the date which is one hundred eighty (180) days following
the date of this Note and ending on the later of: (i) the Maturity Date and (ii)
the date of payment of the Default Amount (as defined in Article III) pursuant
to Section 1.6(a) or Article III, each in respect of the remaining outstanding
principal amount of this Note to convert all or any part of the outstanding and
unpaid principal amount of this Note into fully paid and non- assessable shares
of Common Stock, as such Common Stock exists on the Issue Date, or any shares of
capital stock or other securities of the Borrower into which such Common Stock
shall hereafter be changed or reclassified at the conversion price  (the
“Conversion Price”) determined as provided herein (a “Conversion”); provided,
however, that in no event shall the Holder be entitled to convert any portion of
this Note in excess of that portion of this Note upon conversion of which the
sum of (1) the number of shares of Common Stock beneficially owned by the Holder
and its affiliates (other than shares of Common Stock which may be deemed
beneficially owned through the ownership of the unconverted portion of the Notes
or the unexercised or unconverted portion of any other security of the Borrower
subject to a limitation on conversion or exercise analogous to the limitations
contained herein) and (2) the number of shares of Common Stock issuable upon the
conversion of the portion of this Note with respect to which the determination
of this proviso is being made, would result in beneficial ownership by the
Holder and its affiliates of more than 9.99% of the outstanding shares of Common
Stock.  For purposes of the proviso to the immediately preceding sentence,
beneficial ownership shall be determined in accordance with Section 13(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and
Regulations 13D-G thereunder, except as otherwise provided in clause (1) of such
proviso, provided, further, however, that the limitations on conversion may be
waived by the Holder upon, at the election of the Holder, not less than 61 days’
prior notice to the Borrower, and the provisions of the conversion limitation
shall continue to apply until such 61st day (or such later date, as determined
by the Holder, as may be specified in such notice of waiver)..  The number of
shares
 
 
 
 
 


 
Page 1 of 2

--------------------------------------------------------------------------------

 




 

 
of Common Stock to be issued upon each conversion of this Note shall be
determined by dividing the Conversion Amount (as defined below) by the
applicable Conversion Price then in effect on the date specified in the notice
of conversion, in the form attached hereto as Exhibit A (the “Notice of
Conversion”), delivered to the Borrower by the Holder in accordance with Section
1.4 below; provided that the Notice of Conversion is submitted by facsimile (or
by other means resulting in, or reasonably expected to result in, notice) to the
Borrower before 6:00 p.m., New York, New York time on such conversion date (the
“Conversion Date”).  The term “Conversion Amount” means, with respect to any
conversion of this Note, the sum of (1) the principal amount of this Note to be
converted in such conversion plus (2) at the Borrower’s option, accrued and
unpaid interest, if any, on such principal amount at the interest rates provided
in this Note to the Conversion Date, provided, however, that the Company shall
have the right to pay any or all interest in cash plus (3) at the Borrower’s
option, Default Interest, if any, on the amounts referred to in the immediately
preceding clauses (1) and/or (2) plus (4) at the Holder’s option, any amounts
owed to the Holder pursuant to Sections 1.3 and 1.4(g) hereof.




3.           Counterparts.  This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original as against the party
whose signature appears thereon, and all of which shall together constitute one
and the same instrument.  This Amendment shall become binding when one or more
counterparts hereof, individually or taken together, shall bear the signatures
of all the parties reflected hereon as the signatories.


4.           Third Parties.   Except as specifically set forth or referred to
herein, nothing herein express of implied is intended or shall be construed to
confer upon or give to any person other than the parties hereto and their
permitted successors or assigns, any claims, rights, remedies under or by reason
of this Amendment.


Governing Law.  This Amendment shall be governed and construed in accordance
with the laws of the State of New York applicable to agreements made and to be
performed entirely within such State and the federal laws of the United States
of America, without regard to the conflict of laws rules thereof.


IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
set forth above.
 
FIRST COLOMBIA GOLD CORP.
 
 


By: /s/    Piero Sutti-Keyser                                               
PIERO SUTTI-KEYSER
Chief Executive Officer


ASHER ENTERPRISES, INC.
 


By: /s/
Curt Kramer                                                              
Name:  Curt Kramer
Title:    President
1 Linden Pl., Suite 207
Great Neck, NY. 11021
 
 
 


 
Page 2 of 2

--------------------------------------------------------------------------------

 

